Exhibit 99.2 MAHANAGAR TELEPHONE NIGAM LIMITED (A GOVERNMENT OF INDIA ENTERPRISE) CORPORATE OFFICE MTNL/SECTT/SE/2010 25.01.2010 To The Secretary, Stock Exchanges Delhi/Bombay/Calcutta/Madras/ National Stock Exchange, NYSE Sub: Secretarial Audit Report for the Q.E. on 31.12.2009. Dear Sir, Pursuant to SEBI’s circular No. D&CC/FITTC/CIR-16/2002 dt. 31.12.2002, we are enclosing herewith Secretarial Audit Report for the quarter ended on 31st December, 2009 issued by M/s. V.K. Sharma & Co., Company Secretaries. Kindly take the same on record. Thanking you, Yours faithfully, (S.R.SAYAL) COMPANY SECRETARY Encl: As above V.K.
